United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SHEPPARD AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0485
Issued: April 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2014 appellant, through counsel, filed a timely appeal of an August 11,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 27, 2014.
On appeal counsel argues that the impartial medical examiner was not properly selected,
or, in the alternative, argues that the impartial medical examiner’s report was not sufficiently
rationalized to meet OWCP’s burden to terminate appellant’s wage-loss and medical benefits.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 27, 2006 appellant, then a 51-year-old secretary, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left foot when she twisted it while coming down
stairs at the employing establishment on September 21, 2006. She received continuation of pay
and OWCP had authorized medical benefits. Appellant returned to work full time on
October 2, 2006.
On January 23, 2007 OWCP determined that the case would have to be formally
adjudicated as the medical benefits had exceeded $1,500.00. By decision dated February 12,
2007, it accepted the claim for closed fracture of the cuboid bone of the left foot and later also
accepted stress fracture of the third metatarsal of the left foot.
In a note dated June 27, 2008, appellant’s attending physician, Dr. Paul J. Parkey, a
family practitioner, found that appellant walked slowly with an abnormal gait which was causing
her back pain. He noted that she could work eight hours a day with restrictions of up to two
hours of standing and walking with no climbing stairs. Dr. Parkey also limited appellant’s lifting
to 10 pounds.
On June 19, 2009, however, Dr. Parkey found that appellant had increased left foot pain
which had progressed into her ankle and her lower back. He diagnosed left foot pain and
osteoarthritis and noted that “[appellant] is off of work until undetermined.” Appellant stopped
work on July 13, 2009. She filed claims for wage-loss compensation (Forms CA-7) commencing
July 13, 2009. Appellant was placed on the supplemental disability rolls from July 13 through
August 3, 2009 until she was placed on the periodic rolls.
On August 21, 2009 appellant was referred to a rehabilitation nurse. However, due to her
failure to cooperate with the nurse, appellant was referred for a second opinion examination with
Dr. Farooq Selod, a Board-certified orthopedic surgeon. In his May 20, 2010 report, Dr. Selod
found appellant able to return to full-time work. OWCP referred Dr. Selod’s report to
appellant’s treating physician, Dr. Parkey. In his June 24, 2009 report, Dr. Parkey disagreed
with Dr. Selod and found appellant totally disabled for work.
OWCP referred appellant to Dr. Dale R. Allen, Board-certified in orthopedic surgery, for
an independent medical examination to resolve the conflict in opinion as to whether appellant
could return to work. Dr. Allen found appellant able to return to her date-of-injury position as
far as her accepted conditions were involved. He was not sure about whether she could return to
work under her other nonwork-related conditions.
Appellant returned to work on
September 13, 2010.2
Appellant’s physician requested that OWCP accept an additional lumbar condition as a
consequence of the accepted left foot condition. Following a review of the record by an OWCP

2

Appellant had filed for a schedule award and OWCP granted appellant a schedule award for seven percent
impairment of her left lower extremity as a result of her left foot condition on November 16, 2010. The period of
the award ran from September 18, 2010 to February 6, 2011.

2

medical adviser, on January 11, 2011 OWCP expanded the claim to include the additional
condition of temporary aggravation of lumbar sprain as consequence of her left foot condition.
On February 23, 2011 appellant claimed a recurrence of disability for the period starting
July 13, 2009. She alleged that she had developed chronic pain in her neck, foot, leg, and back
as well as numbness in her hands due to her September 21, 2006 employment injury. OWCP
advised appellant that the claim for recurrence had not been properly filed and it would not be
considered.
The employing establishment on March 16, 2011 controverted this claim for recurrence
as the second opinion physician had found on May 20, 2010 that appellant was able to return to a
full eight-hour work shift with no restrictions yet appellant did not return to work until
September 13, 2010. It noted that, since returning to work, appellant had used 6 hours of annual
leave and 23 hours of sick leave from September 13 through October 1, 2010 and had been in a
nonpay status since October 4, 2010. The employing establishment advised OWCP that it was in
the process of removing appellant for failure to maintain a regular work schedule.
The Office of Personnel Management (OPM) approved appellant’s disability retirement
on June 30, 2011 and appellant resigned from the employing establishment on November 15,
2011 for “personal reasons.”
On December 12, 2011 appellant filed a second claim for recurrence of disability for the
period beginning on December 15, 2010 again alleging that she had developed chronic pain in
her neck, foot, leg, and back as well as numbness in her hands.
By decision dated April 19, 2012, OWCP denied her claim for recurrence of disability as
the medical evidence failed to establish disability related to her accepted conditions.
Appellant requested reconsideration on November 2, 2012 and by decision dated
February 5, 2013, OWCP reversed the April 19, 2912 decision finding that OWCP had failed to
address whether the newly accepted condition of temporary aggravation of her lumbar spine had
caused any disability. OWCP directed appellant to file claims for compensation (Forms CA-7)
for any wage loss due to the accepted conditions and to advise OWCP when payment for the
OPM disability retirement benefits began. It advised appellant’s counsel that a second opinion
examination would be scheduled.
A claim for compensation (Form CA-7) was filed by appellant’s counsel on February 12,
2013, for the period December 15, 2010 through February 11, 2013.
Appellant submitted a March 8, 2013 report from Dr. Parkey. Dr. Parkey examined
appellant due to pain and swelling in her left foot as well as low back pain. He found tenderness
in the lumbar area with muscle spasm bilaterally and diagnosed low back syndrome. Dr. Parkey
noted that appellant’s left foot demonstrated dorsal tenderness with swelling and restricted range
of motion. He diagnosed neuropathic pain and left foot pain.
Dr. John W. Ellis, a Board-certified family practitioner, examined appellant on March 18,
2013 and noted her history of injury on September 21, 2006. He noted her ongoing complaints
of neck pain, low back pain, bilateral elbow and left wrist pain, hand numbness, and pain in the
3

right lateral leg, both knees, and left foot. Dr. Ellis provided diagnoses of fracture left cuboid,
strain, internal derangement, and traumatic arthritis of the left ankle, antalgic gait causing
abnormal strains and stresses on the iliolumbar and sacroiliac ligaments in the back, deranged
disc in the back with right S1 and left L5, S1 nerve root impingement with lumbosacral plexus
impingement bilaterally, reflex spasm into the neck and shoulders causing brachial plexus and
axillary plexus impingement, bilateral cubital tunnel syndrome, radial tunnel syndrome carpal
tunnel syndrome, Guyon’s canal syndrome and de Quervain’s stenosing tenosynovitis as well as
bunion on the left medial first metatarsal head. He opined that all the diagnosed conditions arose
from appellant’s employment and that appellant would require continued medical maintenance
for these conditions. As to remaining disability, he noted that appellant had retired on disability
in December 2010.
Dr. Parkey examined appellant on June 7 and September 6, 2013 and again diagnosed
neuropathic pain, left foot pain, and left foot injury. In a note dated September 26, 2013, he
observed that she continued to experience residuals of her September 21, 2006 employment
injury and was totally disabled. Dr. Parkey opined that appellant’s current conditions were
caused by her original workplace injury of September 21, 2006.
Appellant elected to receive FECA benefits in lieu of OPM disability retirement,
effective August 1, 2013. This date was later retroactively amended to December 15, 2010. She
filed a claim for compensation (Form CA-7) for reimbursement of leave without pay for the
period December 15, 2010 through May 16, 2013. The employing establishment controverted
the CA-7 form stating that appellant resigned for personal reasons and was on disability
retirement. It noted that appellant could not receive dual benefits from both OPM and OWCP
and that after resigning she should not be eligible for FECA benefits.
OWCP referred appellant for a second opinion evaluation with Dr. James E. Butler, a
Board-certified orthopedic surgeon, by letter dated September 5, 2013. He was asked to
determine whether appellant could return to her date-of-injury position, whether the temporary
aggravation of the lumbar sprain had resolved, and what other recommendations for medical
treatment were warranted.
Dr. Armando Carro, a podiatrist, examined appellant on September 20, 2013 and found
that x-rays demonstrated arthritis on the left with bony erosions consistent with chronic gouty
arthritis as well as stress fractures on the third metatarsal shaft on the left. He prescribed a
walker boot. On October 18, 2013 Dr. Carro diagnosed healing stress fracture and possible
neuroma of the second intermetatarsal space exacerbated by appellant’s incident.
In a report dated October 17, 2013, Dr. Butler listed appellant’s history of injury as
coming up and down stairs at work when she twisted her left foot and ankle causing a fracture of
the cuboid bone and low back pain. Appellant reported pain in her head, neck, lower back, midback, upper back, left wrist, left hand and fingers, left knee, left ankle, left leg, left foot, right
wrist, right hand, right hip, right knee, right leg, and right foot. She also had reported numbness
in her hands and feet as well as burning, pins and needles, weakness, and hypersensitivity.
On examination, Dr. Butler observed that appellant’s deep tendon reflexes were
hyperactive with more than one contraction per tap. Her spine was tender at L4-S1 with no

4

muscle spasms or guarding. Appellant’s lumbar range of motion was painful, but within normal
limits. He found limited range of motion of the left foot and noted that appellant’s sensation
testing was normal along the peripheral nerves. Dr. Butler found normal muscle strength in the
lower extremities. He diagnosed left foot fracture, lumbago, and left ankle sprain. Dr. Butler
reviewed appellant’s x-rays and found no evidence of fracture in the left foot. He noted that her
left ankle sprain had resolved, but that she had some left foot tenderness and restricted motion.
Dr. Butler found an antalgic limp secondary to weakness in her left foot muscles. He concluded
that appellant could returned to full duty as a secretary, including the occasional walking and
standing required by her position. Dr. Butler opined that the temporary aggravation of
appellant’s lumbar sprain had resolved with no significant functional loss or abnormalities.
Dr. Parkey was asked to review Dr. Butler’s report. He examined appellant on
November 22, 2013 and found tenderness in the lumbar area and muscle spasms on the left.
Dr. Parkey diagnosed low back syndrome. He also found that appellant’s left foot was tender
with restricted range of motion and a limp. Dr. Parkey diagnosed neuropathic pain, left foot
pain, and left foot injury. He disagreed with Dr. Butler’s findings. Dr. Parkey determined that
appellant was unable to return to work as she had a definite gait disturbance. He reported, “The
symptoms in her lower back have been accentuated by the left foot issues. I do not believe this
patient will be able to return to her previous employment at this time because of the lower back
and left foot problems which extend back to 2006 without any improvement.”
Based on appellant’s election of FECA benefits, appellant was returned to the periodic
rolls on March 7, 2014 effective January 1, 2014, following verification from OPM that
disability retirement benefits had been suspended.
OWCP determined a conflict in medical opinion existed between Dr. Parkey, who found
appellant could not work, and Dr. Butler, who found appellant capable of returning to her work
full time. To resolve the conflict as to appellant’s work capacity, she was referred for an
independent medical examination.
On April 28, 2014 OWCP utilized an ME023 -- Appointment Schedule Notification -- to
refer appellant for a referee examination with Dr. Robert Holladay, a Board-certified orthopedic
surgeon. The bypass history report indicates that there were two physicians bypassed in
appellant’s initial zip code search because the physicians had declined to see workers’
compensation patients. OWCP bypassed an additional 29 physicians for various reasons
including the refusal to accepted workers’ compensation patients, no telephone listing, the
requirement of medical prior to scheduling, the wrong specialty, and no longer traveling to the
listed location. The record also includes a screen capture of Dr. Holladay’s selection.
OWCP referred appellant for an impartial medical examination with Dr. Holladay on
April 30, 2014. It asked that he address whether appellant’s temporary aggravation of the
lumbar sprain had resolved and whether she could work eight hours a day. In a report dated
June 4, 2014, Dr. Holladay noted appellant’s history of walking up and down stairs and hearing a
cracking sound in her left foot. He reviewed the medical history and examined her lumbar spine
and lower extremities. Dr. Holladay found generalized tenderness with no muscle spasm in the
lumbosacral spine. He reported normal muscle strength and sensation in both lower extremities.
In regard to appellant’s left foot, Dr. Holladay found tenderness with arthritic ridging between

5

the metatarsal bones. He observed that she walked without a limp. Dr. Holladay diagnosed
fracture of the left heel, sprain of the left ankle, fracture of the third metatarsal, and aggravation
of the lumbar spine. He concluded that appellant’s temporary aggravation of the lumbar spine
had resolved within three to four months and that she was capable of working for eight hours a
day in her regular job with no restrictions. Lastly, Dr. Holladay opined that it was not medically
likely or credible for her to have ongoing chronic low back pain due to an aggravation from eight
years ago.
OWCP proposed to terminate appellant’s wage-loss compensation benefits on June 18,
2014 based on Dr. Holladay’s report. It afforded her 30 days to respond with additional evidence
or argument in opposition to the proposed termination of benefits.
In a report dated June 5, 2014, Dr. Ellis described appellant’s employment injury and
noted that due to her abnormal gait she developed back pain. He described her current
symptoms and reviewed her medical treatment. Dr. Ellis found tightness in the cervical and
shoulder girdle muscles with decreased range of motion of the neck and observed that gentle
pressure on the trapezius muscles reproduced tingling down her upper extremities. He found
Tinel’s sign at the elbows and wrists bilaterally. Dr. Ellis found decreased grip strength in both
hands and decreased sensation to light touch along the median and ulnar nerve distributions in
both hands. He also found tenderness and tightness of the lumbar muscles and stated that gentle
pressure reproduced tingling in the back of the thighs and hips. Dr. Ellis noted that appellant had
crepitation and pain in her knees and that appellant’s left ankle demonstrated hypertrophy and
crepitation with a marked limp causing abnormal biomechanical stress on the knees, hips, back,
and upper back. He found significant decreased sensation to monofilament testing and two-point
discrimination along the L5 and S1 spinal nerves. Dr. Ellis noted that appellant’s reflexes were
absent in the biceps, wrists, knees, and ankles. He listed her accepted conditions and included
strain, internal derangement, and traumatic arthritis of the left ankle.
Dr. Ellis opined that appellant’s antalgic gait caused additional consequential conditions
including abnormal strains and stresses on the iliolumbar and sacroiliac ligaments in the back,
deranged discs in the back, bilateral L5 and S1 spinal nerve root impingement, reflex spasm into
the neck and shoulders causing brachial plexus impingement, brachial plexus impingement
aggravated hypertrophy of the tendons in the elbows and wrists, bilateral cubital tunnel
syndrome, bilateral radial tunnel syndrome, bilateral carpal tunnel syndrome, and bilateral
Guyon’s canal syndrome. In support of his diagnoses, Dr. Ellis opined that it was “more
probable than not” that appellant’s conditions arose from her employment. He concluded that
she was totally disabled.
Counsel responded to the proposed termination on July 15, 2014 and argued that
Dr. Holladay was not properly selected as the impartial medical examiner, that there was no
conflict of medical opinion evidence on the issue of continuing residuals requiring referral to
Dr. Holladay, that his report was based on an incomplete review of the medical history, and that
his report was not sufficiently well reasoned to resolve the conflict and constitute the weight of
the medical opinion evidence.
By decision dated August 11, 2014, OWCP terminated appellant’s medical benefits and
wage-loss compensation effective July 27, 2014. It found that Dr. Holladay’s report represented

6

the weight of the medical evidence and established that appellant’s medical residuals and
disability due to her accepted conditions had ceased.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8 The opinion of such specialist, if sufficiently wellrationalized and based on a proper factual background, must be given special weight.9
ANALYSIS
OWCP accepted that appellant’s September 21, 2006 claim for closed fracture of the
cuboid bone of the left foot, stress fracture of the third metatarsal of the left foot, and temporary
aggravation of lumbar sprain as consequence of her left foot condition. Appellant was placed on
the periodic rolls.
Appellant’s attending physicians, Drs. Ellis, Carro, and Parkey, continued to support
appellant’s need for medical treatment for both her lumbar and left foot conditions and her
resultant disability for work. OWCP referred appellant for a second opinion evaluation with
Dr. Butler, who found that appellant could return to her regular-duty position and that her
temporary aggravation of lumbar sprain had resolved with no significant functional loss or
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

8

R.C., 58 ECAB 238 (2006).

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

7

abnormalities. Dr. Butler also found that appellant’s left ankle sprain had resolved, but that
appellant had some left foot tenderness and restricted motion, supporting residuals of her
accepted left foot conditions. He also reported that antalgic limp secondary to weakness in her
left foot muscles. Due to the disagreement between appellant’s physicians and Dr. Butler
regarding the extent of appellant’s disability and the resolution of her lumbar strain, OWCP
found a conflict of medical opinion evidence requiring referral to an impartial medical examiner.
Contrary to the arguments of counsel, the Board agrees.
OWCP referred appellant to Dr. Holladay, the independent medical adviser, to address
the conflict of medical opinion evidence. The record includes an ME023 as well as bypass
records and reasons for physicians excluded prior to the selection of Dr. Holladay. On appeal
and before OWCP, appellant’s counsel argued that Dr. Holladay was not properly selected to
serve as the impartial medical examiner. To select an impartial medical examiner, OWCP uses a
Medical Management Application (MMA) with a strict rotational feature.10 In this case, OWCP
properly utilized the MMA, provided explanations as to why additional physicians selected were
bypassed, and included a screen capture of Dr. Holladay’s selection. The Board finds that there
is sufficient evidence to document that Dr. Holladay was selected through the appropriate
rotational system to ensure against bias and prejudice.11
The Board further finds that Dr. Holladay’s report is entitled to the special weight of the
medical opinion evidence and establishes that appellant’s employment-related condition of
temporary aggravation of lumbar sprain and any disability from her accepted conditions has
resolved. In his June 4, 2014 report, Dr. Holladay provided an accurate history of injury, noting
appellant’s history of walking up and down stairs and hearing a cracking sound in her left foot.
Dr. Holladay reviewed the medical history and provided his results on physical
examination of appellant’s lumbar spine and lower extremities. He found generalized tenderness
with no muscle spasm in the lumbosacral spine. Dr. Holladay reported normal muscle strength
and sensation in both lower extremities. He reported no objective findings in regard to
appellant’s accepted aggravation of a lumbar strain.
In regard to appellant’s left foot, Dr. Holladay found tenderness with arthritic ridging
between the metatarsal bones. He noted that she walked without a limp and reported no other
positive findings. Dr. Holladay diagnosed fracture of the left heel, sprain of the left ankle,
fracture of the third metatarsal and aggravation of the lumbar spine. He noted that appellant’s
temporary aggravation of the lumbar spine had resolved. Dr. Holladay reasoned that it was not
medically likely or credible for her to have ongoing chronic low back pain due to an aggravation
from eight years ago. He found that appellant could work eight hours a day at her regular job
with no restrictions. The Board finds that Dr. Holladay’s determinations that appellant’s lumbar
spine aggravation had ceased and that she could return to work without restrictions are
sufficiently detailed supported to constitute the weight of the medical evidence. Dr. Holladay

10

H.W., Docket No. 14-1319 (issued February 3, 2015); Federal (FECA) Procedure Manual, Part 3 -- Medical,
OWCP Directed Medical Examinations, Chapter 3.500.6 (May 2013).
11

B.B., Docket No. 14-1575 (issued February 18, 2015).

8

clearly opined that appellant could return to work and based his opinion on the lack of objective
findings during his examination.
However, OWCP did not request that Dr. Holladay address whether appellant’s left foot
conditions had resolved without residuals or the need for further medical treatment due to this
condition. Dr. Butler, the second opinion physician, as well as appellant’s attending physicians,
continued to report findings and to prescribe treatment for these conditions. Dr. Holladay did not
specifically address whether appellant had any continuing medical residuals as a result of her
accepted left foot conditions and he noted findings of arthritis in her left foot. The Board finds
that Dr. Holladay’s report is insufficient to support OWCP’s determination that all of appellant’s
employment-related conditions had resolved without residuals or disability and that, therefore,
OWCP has not met its burden of proof to terminate appellant’s medical benefits for her left foot
conditions.
Following Dr. Holladay’s report, appellant submitted an additional report from Dr. Ellis.
On June 5, 2014 Dr. Ellis described appellant’s employment injury and noted that due to her
abnormal gait she had developed back pain. He described appellant’s current symptoms in the
upper extremities and also found tenderness and tightness of the lumbar muscles and observed
that gentle pressure reproduced tingling in the back of the thighs and hips. Dr. Ellis noted that
appellant’s left ankle demonstrated hypertrophy and crepitation with a marked limp causing
abnormal biomechanical stress on the knees, hips, back, and upper back. He found significant
decreased sensation to monofilament testing and two-point discrimination along the L5 and S1
spinal nerves. Dr. Ellis noted that appellant’s reflexes were absent in the biceps, wrists, knees
and ankles. He listed appellant’s accepted conditions and included strain, internal derangement
and traumatic arthritis of the left ankle. Dr. Ellis opined that appellant’s antalgic gait caused
additional consequential conditions. In support of his diagnoses, he opined that it was “more
probable than not” that appellant’s conditions arose from her employment. Dr. Ellis concluded
that appellant was totally disabled. He did not, however, provide detailed findings with regard to
the accepted conditions including continuing objective symptoms other than hypertrophy,
crepitation, and antalgic gait in the left foot. Dr. Ellis did not provide any medical reasoning in
support of his conclusions of additional consequential injuries and merely concluded that
appellant’s extensive diagnosed conditions result from her employment. Furthermore, as he was
on one side of the conflict that Dr. Holladay had resolved, his additional report is insufficient to
overcome the weight accorded Dr. Holladay’s report as the impartial medical specialist or to
create a new conflict on the issues addressed by Dr. Holladay.12
The Board finds that Dr. Holladay was not properly designated as an impartial medical
examiner on the issue of whether appellant had continuing medical residuals due to her left foot
conditions. At the time of OWCP’s referral to Dr. Holladay, there was no disagreement in the
record regarding appellant’s ongoing left foot conditions and antalgic gait as a result of this
condition. Dr. Holladay is not the impartial medical adviser in regard to this issue and as noted
above, he did not mention whether appellant required additional medical treatment for her left
foot conditions in his report. He has not resolved this issue and his report is not entitled to

12

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

9

special weight in this regard. OWCP has not met its burden of proof to terminate appellant’s
medical benefits in regard to her left foot conditions as found in the July 27, 2014 decision.
The Board finds, however, that OWCP did met its burden of proof to terminate
appellant’s wage-loss and medical benefits effective July 27, 2014 due to her temporary
aggravation of lumbar sprain. However, the Board finds that OWCP has not met its burden of
proof to terminate appellant’s medical benefits due to her left foot condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
OWCP met its burden of proof to terminate appellant’s wage loss due to both her left foot
and lumbar sprain conditions and to medical benefits due to her lumbar sprain effective
July 27, 2014. It has not met its burden of proof to terminate her medical benefits due to her
accepted left foot conditions.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part consistent with this
decision of the Board.13
Issued: April 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

10

